Per Curiam.
There must be a statement in writing of his losses and the means whereby he became insolvent. A matter, so essentially connected with the discharge of an insolvent, is not to rest upon verbal explanation, of which no trace remains upon record. The court owe it to the public to prevent this statement from falling into disuse, or becoming a nominal ceremony. As to the circumstance' of the petitioner’s having no property, it has been held'to be within the spirit of the law; relief has often been afforded in similar cases.
The written statement not having been usually exhibited heretofore, the court gave Baker until the next day to prepare and file it; but they said they would have it understood hereafter that xuriting was essential.